                                 MINUTE ORDER



 CASE NUMBER:             CRIMINAL NO. 18-00039 LEK-KJM
 CASE NAME:               USA v. James Wayne Shamblin


         JUDGE:     Leslie E. Kobayashi           DATE:            3/25/2020


COURT ACTION: EO: COURT ORDER DENYING DEFENDANT’S EIGHTH
PRETRIAL MOTION: MOTION FOR IN CAMERA REVIEW OF GRAND
JURY TESTIMONY OF WITNESSES AND MOTION TO DISMISS
INDICTMENT FOR FAILURE TO CORRECT FALSE TESTIMONY, FILED
1/31/20 [Dkt. No. 120]

       Before the Court is Defendant James Wayne Shamblin’s (“Shamblin”) Eighth
Pretrial Motion: Motion for In Camera Review of Grand Jury Testimony of Witnesses
and Motion to Dismiss Indictment for Failure to Correct False Testimony, filed on
January 31, 2020 (“Eighth Pretrial Motion”). [Dkt. no. 120.] Shamblin seeks an in
camera review of grand jury testimony or, in the alternative, dismissal.

       In response to the Eighth Pretrial Motion, Plaintiff the United States of America
(“the Government”) filed its memorandum in response on February 21, 2020. [Dkt. No.
138.] The Government represents, in pertinent part, that:

               Although the defendant’s Motion lacks any merit and is based on
               pure speculation about the evidence heard by the grand jury, in an
               abundance of caution and because the Government has nothing to
               hide, the Government is producing to the defendant transcripts of all
               testimony by witnesses before the grand jury in this matter.
               Accordingly, the defendant’s motion is now moot because the
               Government is providing the same transcripts to the defendant that
               he wanted the Court to review in camera.

[Mem. in Response at 2 (emphasis in original).]

         The Court agrees. The Eighth Pretrial Motion is moot and thus DENIED on that
basis.

         IT IS SO ORDERED.

Submitted by: Agalelei Elkington, Courtroom Manager
